DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 07/01/2021 in response to PTO Office Action mailed 04/02/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 1-23 are pending.
4.	Claims 1, 3-5, 12, 14-16 and 23 are amended. 

Allowable Subject Matter
5.	Claims 1-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments and arguments filed 06/25/2021, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein generating the predictions of data patterns comprises using a software control loop configured to monitor data traffic at each connection point between a device of the plurality of devices and the host according to the system topology; determining that a first connection between the host and a first device of the plurality of devices has an asymmetric bandwidth requirement based on (i) the system topology and (ii) the predictions of data patterns generated according to the system topology using the software control loop, in combination with other recited limitations in amended independent claims 1, 12 and 23.
Dependent claims 2-11 and 13-22 are allowable based on their dependencies of independent claims 1 and 12.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/Farley Abad/               Primary Examiner, Art Unit 2181